Citation Nr: 1241790	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-23 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
  in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture with osteoarthritis.

3.  Entitlement to an initial rating in excess of 10 percent for left ankle osteoarthritis.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar dextroscoliosis with arthritis.

5.  Entitlement to an increased initial rating for sinusitis, rated as noncompensably disabling prior to October 29, 2009, 10 percent disabling from October 29, 2009 to November 1, 2010 and noncompensably disabling thereafter.

6.  Entitlement to service connection for right knee arthritis.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision issued by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection for lumbar dextroscoliosis and assigned an initial rating of 10 percent.  His claims for service connection for residuals of a right ankle fracture, right knee patellofemoral syndrome and bilateral ankle osteoarthritis were also granted and an initial noncompensable rating was assigned for each disability.  In addition, the Veteran's claims for service connection for right knee arthritis and sinusitis were denied.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated through March 2012.

A June 2009 Decision Review Officer (DRO) decision partially granted the Veteran's claims for an increased rating for right knee patellofemoral syndrome and bilateral ankle osteoarthritis, assigning a 10 percent rating for each disability.  The Veteran's claim for service connection for sinusitis was also granted and an initial noncompensable rating was assigned.  In addition, it was found that the previous May 2007 rating decision was clearly and unmistakably erroneous in assigning two separate evaluations (i.e., pyramiding) for the right ankle and the claim was restyled to reflect both conditions.

An April 2012 rating decision determined that the noncompensable rating of sinusitis was clear and unmistakable error and assigned a 10 percent rating for the period between October 29, 2009 and November 1, 2010.

In November 2012, subsequent to the issuance of the April 2012 supplemental statement of the case (SSOC), the Veteran submitted evidence and argument regarding a claim for service connection for obstructive sleep apnea.  RO consideration of this evidence has not been waived by the Veteran or his representative, however, such a waiver is not necessary as the additional evidence is not pertinent to the claims on appeal.  See 38 C.F.R. § 20.1304 (2012). 

The Veteran provided additional argument and evidence in support of a claim for service connection for obstructive sleep apnea in November 2012.  This claim was denied in an April 2012 rating decision.  However, it is not clear from the Veteran's statement whether he intended to appeal this April 2012 rating decision as he does not reference this rating decision or the denial of his claim.  This matter is therefore referred to the RO for clarification and any appropriate action.


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome manifested as subjective complaints of pain with flexion to 110 degrees and full extension, both at worst; the record was negative for lateral instability, recurrent subluxation, ankylosis, malunion or nonunion of the tibia and fibula, X-ray evidence of arthritis or additional limitation of motion on repetitive resting.

2.  The Veteran's residuals of a right ankle fracture with osteoarthritis manifested as subjective complaints of pain and locking with dorsiflexion to 20 degrees and plantar flexion to 45 degrees for the period prior to April 23, 2009; the record was negative for marked limitation of motion, ankylosis, os calcis, astragalus, an astragalectomy or additional limitation of motion on repetitive testing.

3.  The Veteran's left ankle osteoarthritis manifested as subjective complaints of pain with dorsiflexion to 20 degrees and plantar flexion to 45 degrees, both at worst, for the period prior to April 23, 2009; the record was negative for marked limitation of motion, ankylosis, os calcis, astragalus, an astragalectomy or additional limitation of motion on repetitive testing.

4.  Beginning on April 23, 2009, the Veteran's residuals of a right ankle fracture with osteoarthritis manifested as dorsiflexion to five degrees and plantar flexion to 10 degrees, both at worst, with subjective complaints of pain and locking; the record was negative for ankylosis.

5.  Beginning on April 23, 2009, the Veterans left ankle osteoarthritis manifested as dorsiflexion to 10 degrees and plantar flexion to 10 degrees, both at worst, with subjective complaints of pain; the record was negative for ankylosis.

6.  The Veteran's lumbar dextroscoliosis with arthritis manifested as flexion that was measured to be to 80 degrees at worst, with abnormal spinal contour and subjective complaints of pain and the radiation of pain into the right lower extremity and right upper extremity; the record was negative for ankylosis, doctor prescribed bedrest, incapacitating episodes, bowel or bladder impairments attributable to this disability, mild neurological impairments to the bilateral lower extremities or right upper extremity or additional limitation of motion on repetitive resting.

7.  For the period prior to October 29, 2009, the Veteran's sinusitis manifested as subjective complaints of headaches and sinus problems with antibiotic treatment prescribed for a total of 27 days; the record was negative for bedrest, incapacitating episodes, the prolonged use of antibiotic treatment, purulent discharge, crusting or at least three non-incapacitating episodes per year.

8.  For the period between October 29, 2009 and November 1, 2010, the Veteran's sinusitis manifested as subjective complaints of headaches and sinus pressure on at least three occasions with an erythematous left nostril and antibiotic treatment prescribed for a total of 17 days; the record was negative for purulent discharge, crusting, bedrest, the prolonged use of antibiotic treatment or more than six non-incapacitating episodes per year.

9.  For the period beginning on November 1, 2010, the Veteran's sinusitis manifested as one episode of headaches and purulent discharge that required antibiotic treatment for 10 days; the record was negative for crusting, bedrest, incapacitating episodes, the prolonged use of antibiotic treatment or at least three non-incapacitating episodes per year.

10.  The Veteran does not currently have diagnosed right knee arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.27, 4.71, 4.71a, 5003, 5256-5262 (2012).

2.  The criteria for a rating in excess of 10 percent for residuals of a right ankle fracture with osteoarthritis for the period prior to April 23, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.27, 4.71a, 5003, 5010, 5270-5274 (2012).

3.  The criteria for a rating in excess of 10 percent for left ankle osteoarthritis for the period prior to April 23, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.27, 4.71a, 5003, 5010, 5270-5274 (2012).

4.  The criteria for a rating of 20 percent (but no higher) for residuals of a right ankle fracture with osteoarthritis beginning on April 23, 2009 are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.27, 4.71a, 5003, 5010, 5270-5274 (2012).

5.  The criteria for a rating of 20 percent (but no higher) for residuals of a left ankle osteoarthritis beginning on April 23, 2009 are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.27, 4.71a, 5003, 5010, 5270-5274 (2012).

6.  The criteria for a rating of 20 percent (but no higher) for lumbar dextroscoliosis with arthritis are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 4.124a, 5235-5243, 8520 (2012).

7.  The criteria for an increased initial rating for sinusitis, rated as noncompensably disabling prior to October 29, 2009, 10 percent disabling from October 29, 2009 to November 1, 2010, and noncompensably disabling thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.97, 6513 (2012).

8.  The criteria for service connection for right knee arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The instant claims for an increased rating arise from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105 .  Hartman, supra. 

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the claims decided herein. 

The Veteran was provided with VCAA notice with regard to his claim for service connection for a right knee disability in a September 2006 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.  In addition, this letter provided proper preadjudication notice in accordance with Dingess.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, Tricare treatment notes, private treatment notes and the VA examination reports.  The Board notes that while the October 2006 and April 2009 VA examiners did not indicate that a review of the claims file had been conducted, the examiners took a medical history and conducted a physical examination.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).   

The Veteran has not alleged that his service connected right knee, bilateral ankle, lumbar spine and sinusitis disabilities have worsened since his last VA examinations.  Moreover, VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Traumatic arthritis that had been substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code or the specific joint or joints involved.  38 C.F.R. § 4.71a, 5003.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The CAVC has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 93 (30th ed. 2003).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee Patellofemoral Syndrome Claim

The Veteran's right knee patellofemoral syndrome is rated by analogy under the diagnostic code for an unlisted knee disability and limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27. 

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it slight, 20 percent rating if it is moderate or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, 5257.   

Limitation of leg flexion that is limited to 45 degrees warrants a 10 percent rating, limited to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, 5260.

Limitation of leg extension warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee ankylosis at favorable degree in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, 5256.

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, 5258.  The removal of symptomatic semilunar cartilage warrants 10 percent rating.  38 C.F.R. § 4.71a, 5259. 

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, 5262.

An October 2006 VA examination reflected the Veteran's complaints of daily knee pain that flared three times per week with running.  He rated his daily pain as "6/10" and used Motrin to treat the pain with some relief.  Physical examination revealed crepitus without tenderness to palpation.  Flexion was from zero degrees to 140 degrees and extension was to zero degrees without pain.  There was no evidence of weakness, lack of endurance, fatigue or incoordination with repetitive motion.  The knee was stable while gait was steady and smooth.  An accompanying X-ray revealed minute exostosis of the medial aspect of the medial tibial plateau.  Following a physical examination, a diagnosis of right patellofemoral syndrome was made.

An April 2009 VA examination reflected the Veteran's reports of knee pain, weakness, stiffness, swelling, instability/giving way, locking and fatigability/lack of endurance without heat or redness.  He reported that there were times when he experienced pain behind his knee and it was difficult to straighten out the knee.  He used over the counter medication to treat his pain.  Flare-ups occurred at the end of the day, lasted up to three hours or until he could use the alleviating methods, resulted in decreased range of motion and were precipitated by prolonged standing, walking up stairs and quick movements.  This pain was rated as a "7" on a daily basis and a "10" during flare-ups.  Episodes of dislocation or recurrent subluxation were denied by the Veteran.  Physical examination revealed tenderness to palpation without swelling, redness or visible bone deformity.  Flexion was from zero degrees to 110 degrees and extension was to zero degrees (full extension); the examiner noted that the Veteran lacked the 30 degrees of flexion due to pain.  Repetitive motion did not result in additional loss of motion and there was no weakened movement, fatigability, lack of endurance or incoordination.  Medial and lateral collateral ligaments were normal, Drawer's test was negative but painful with manipulation, and McMurray's test was negative but painful with manipulation.  An accompanying knee X-ray revealed a soft tissue calcification versus chip fracture which may be old near the inferior aspect of the left patella.  Following this examination, a diagnosis of right knee patellofemoral syndrome was made.

In considering the rating criteria for knee disabilities, and considering the Veteran's subjective complaints of right knee pain and other symptoms, the evidence does not support a rating in excess of the currently assigned 10 percent under any of the rating criteria.  Although the Veteran subjectively reported knee instability in the April 2009 VA examination, instability was not found on objective examination as the Drawer's and McMurray's tests were negative.  His medial and lateral collateral ligaments were also found to be normal during this examination.  An October 2006 VA examiner found his knee to be stable.  Flexion was measured to be to 110 degrees and extension was measured to be to zero degrees, both at worst, during the April 2009 VA examination.  Although the Veteran subjectively reported pain, objective examination revealed additional limitations of motion due to pain and there was no additional limitation of motion found on repetitive testing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In addition, the April 2009 VA examiner noted that the Veteran's flexion was limited by only 30 degrees (i.e. to 110 degrees) due to pain.  Episodes of subluxation were denied by the Veteran and not demonstrated in the clinical evidence.

The clinical evidence is negative for, and the Veteran has not alleged, malunion or nonunion of the tibia and fibula or dislocated semilunar cartilage.  The examination conducted during the course of this appeal have been negative for ankylosis and testing has found that the Veteran retains knee range of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  In addition, the clinical evidence does not document a diagnosis of arthritis.  A rating in excess of 10 percent is therefore not warranted.  38 C.F.R. § 4.71a, 5256-5262.

Bilateral Ankle Claim

The Veteran's bilateral ankle disability is rated under the diagnostic criteria for traumatic arthritis.

Moderate limitation of ankle motion warrants a 10 percent rating and marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5271.

The normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the subastraglar or tarsal joint in a good weight-bearing position warrants a 10 percent rating and such ankylosis in a poor weight-bearing position warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5272.

Ankle ankylosis in plantar flexion of less than 30 degrees warrants a 20 percent rating.  Such ankylosis between 30 degrees and 40 degrees or in dorsiflexion between zero degree and 10 degrees warrants a 30 percent rating.  Such ankylosis at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, 5270.

Malunion of the os calcis or astragalus with a moderate deformity warrants a 10 percent rating and a 20 percent rating with a marked deformity.  38 C.F.R. § 4.71a, 5273.

Astragalectomy (surgical removal of the talus bone) warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5274.

An October 2006 VA examination reflected the Veteran's reports of right ankle locking in the morning and daily pain as well as increased left ankle pain with cold, rainy weather.  He rated this right ankle pain as "7/10" and reported that his right ankle "unpops" after walking two or three minutes.  This right ankle pain was rated as "9/10" during flareups which occurred three times per week with running.  Left ankle flare-ups occurred two or three times a month.  He used Motrin to treat this right ankle pain.  Physical examination found the right ankle to be without effusion, edema, increased heat or redness and the left ankle to be without diffusion, edema, increased heat or redness.  Dorsiflexion was from zero degrees to 20 degrees and plantar flexion was from zero degrees to 45 degrees, both without pain, bilaterally.  There was no weakness, lack of endurance, fatigue or incoordination on repetitive motion in either ankle.  An accompanying X-ray revealed mild to moderate degenerative osteoarthritis bilaterally.  Following a physical examination, diagnoses of moderate degenerative changes in the left ankle and an old right ankle fracture with moderate degenerative changes were made.

An April 23, 2009 VA examination reflected the Veteran's complaints of bilateral constant pain, weakness, stiffness, instability/giving way, locking, fatigability and lack of endurance without swelling, heat or redness in the bilateral ankles.  His right ankle was reported to be worse than his left ankle.  This pain was rated as "7/10" on a daily basis and "10/10" during flares in the right ankle and a "5" on a daily basis and an "8" during flares in the ankles.  Flare-ups in the right ankle occurred at the end of the work day, lasted up to three hours and were precipitated by rainy weather, standing for two to three hours or walking for one hour.  For the left ankle, flare-ups occurred at least once per week, lasted for hours and the precipitating factors were the same as for the right ankle.  These flare-ups resulted in decreased range of motion.  Episodes of dislocation or recurrent subluxation were denied.

Physical examination conducted by the April 2009 VA examiner found no valgus/varus bony deformity, swelling or redness in either ankle.  Right dorsiflexion was from zero degrees to five degrees and plantar flexion was from zero degrees to 10 degrees; the examiner noted that the Veteran lacked full range of motion due to pain.  Left dorsiflexion and plantar flexion were from zero degrees to 10 degrees; the examiner again noted that the Veteran lacked full range of motion due to pain.  There was no additional loss of motion with repetition and there was not weakened movement, fatigability, lack of endurance or incoordination in either ankle.  An accompanying right ankle X-ray revealed small tissue calcification versus chip fracture.  Following this physical examination, diagnoses of left ankle osteoarthritis and residuals of a right ankle fracture with osteoarthritis were made.

For the period prior to April 23, 2009, the Veteran's bilateral ankle disability manifested as subjective complaints of pain and right ankle locking.  Plantar flexion was to 20 degrees and dorsiflexion was found to 45 degrees, bilaterally, in the October 2006 VA examination.  Although the Veteran subjectively reported ankle pain, objective examination revealed no pain on motion and there was no additional limitation of motion found on repetitive testing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra; Mitchell, supra.  The clinical evidence of record was negative for ankylosis and testing has found that the Veteran retains ankle range of motion.  See Dinsay, supra; Lewis, supra.  The clinical evidence is negative for, and the Veteran has not alleged, malunion of the os calcis or astragalus or an astragalectomy.  A rating in excess of 10 percent for the period prior to April 23, 2009 is not warranted.  38 C.F.R. § 4.71a, 5270-5274.

For the period beginning on April 23, 2009, the Veteran's bilateral ankle disability manifested as continued subjective complaints of pain and right ankle locking.  Plantar flexion was to only 10 degrees bilaterally, at worst, in the April 2009 VA examination.  Right ankle dorsiflexion was to only five degrees and left ankle dorsiflexion was to 10 degrees in that examination, both at worst.  Such limitation of motion most closely approximates marked limitation of motion in each ankle.  38 C.F.R. § 4.71a, 5271.  A rating in excess of 20 percent is not warranted as the clinical evidence of record is negative for ankylosis and objective testing found that the Veteran retains ankle range of motion.  38 C.F.R. § 4.71a, 5270-5274; see Dinsay, supra; Lewis, supra.

Lumbar Spine Claim

The Veteran's minimal lumbar dextroscoliosis is rated by under the diagnostic code for a lumbosacral strain. 

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted if forward flexion of the thoracolumbar spine was greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees or where muscle spasm, guarding or localized tenderness did not result in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a, 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

Lower extremity peripheral neuropathy is rated under the diagnostic code for paralysis of the sciatic nerve.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 8520. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.         § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

An October 2006 VA examination reflected the Veteran's complaints of low back pain that was worsening every year.  This pain was worse in the mornings but improved as he "[got] going" and increased with awkward movement.  He rated this pain as "8/10" on a daily basis and "10/10" during three times a week flares.  During flare-ups, he used medication and a heating pad, which reportedly helped.  Radiation of pain, the use of a mechanical aid or incapacitating episodes were denied.  Physical examination found the back to be tender to palpation and curvature to be normal.  Forward flexion was from zero degrees to 90 degrees with pain at 90 degrees, extension was from zero degrees to 30 degrees with pain at 30 degrees, bilateral lateral flexion was from zero degrees to 30 degrees with pain at 30 degrees and bilateral lateral rotation from zero degrees to 30 degrees with pain to 30 degrees.  There was no evidence of weakness, lack of endurance, fatigue or incoordination with repetition of movement.  Deep tendon reflexes were normal in the lower extremities.  An accompanying X-ray revealed minimal mild lumbar dextroscoliosis.  Following this physical examination, a diagnosis of minimal mild lumbar dextroscoliosis was made.

An April 2009 VA examination reflected the Veteran's report of chronic intermittent back pain.  This pain was described as a shooting pain that radiated down his right lower extremity and up to his right shoulder.  He rated this pain as "6/10" and treated it with occasional medication and stretching.  Flare-ups occurred at least twice per month, lasted up to two days, result in decreased range of motion and were precipitated by "anything" physical or walking on uneven surfaces.  Bladder or bowel complaints were denied by the Veteran.  

Physical examination conducted by the April 2009 VA examiner revealed normal spinal curvature without tenderness, muscle asymmetry of the paraspinous muscles or bony deformity.  Forward flexion was from zero degrees to 80 degrees, extension was from zero degrees to 20 degrees, bilateral lateral flexion was from zero degrees to 20 degrees and bilateral lateral rotation was from zero degrees to 20 degrees.  Motion lacked 10 degrees in each direction due to pain.  Repetitive motion did not reveal additional loss of motion and there was no weakened movement, excessive fatigability or incoordination noted.  Sensory examination revealed good sensation to monofilament in the lower extremities.  Motor examination found good strength of "5/5" in the lower extremities with give way weakness in the right leg due to knee pain and no muscle atrophy except for a burn injury to his left lower calf.  Muscle tone was found to be symmetric and without deformities or tenderness throughout the musculoskeletal system.  Patellae and Achilles reflexes were "2/2" and straight leg raising was positive at 30 degrees bilaterally.  An accompanying X-ray revealed mild degenerative changes and scoliosis with a convexity to the left.  Following this examination, a diagnosis of lumbar dextroscoliosis with narrowing at the L5-S1 disc space resulting at intermittent sciatic at the dermatome of the right lower extremity was made.

In considering the General Rating Formula for Rating Diseases and Injuries of the Spine, and considering the Veteran's subjective complaints of back pain, the evidence of record shows that flexion was to 80 degrees, at worst.  Although the Veteran generally complained of low back pain, the VA examiners revealed no pain on motion and there was no additional limitation of motion found on repetitive testing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra; Mitchell, supra.  In addition, the April 2009 VA examiner noted that the Veteran's forward flexion lacked only 10 degrees (i.e. was to 80 degrees) due to pain.  Examinations conducted during the course of this appeal have been negative for ankylosis and the Veteran has retained range of motion.  See Dinsay, supra; Lewis, supra .  A rating in excess of 10 percent based upon limitation of motion or ankylosis is therefore not warranted.  38 C.F.R.            § 4.71a, 5235-5242. 

An April 2009 X-ray, which was conducted in conjunction with a VA examination, found scoliosis with a convexity to the left while physical examination found normal spinal curvature.  The October 2006 VA examination and the remaining clinical evidence of record did not address the Veteran's spinal contour.  Applying all reasonable doubt in favor of the Veteran, a 20 percent rating is warranted due to the Veteran's abnormal spinal contour as demonstrated on X-ray.  Id.

The clinical evidence of record is negative for doctor prescribed bedrest and the Veteran has not reported incapacitating episodes.  A higher rating is therefore not warranted under the criteria for IVDS.  38 C.F.R. § 4.71a, 5243.  The Veteran denied bladder or bowel complaints in an April 2009 VA examination.  A separate rating for bladder or bowel impairments is also not warranted.  38 C.F.R. § 4.71a, 5235-5243, Note (1).  

The Veteran denied radiation of pain in his October 2006 VA examination and his lower extremity deep tendon reflexes were found to be normal on objective examination.  During the April 2009 VA examination, the Veteran subjectively reported that his back pain radiated into his right lower extremity and to his right upper extremity.  Objective examination found good sensation and muscle strength in the lower extremities and no muscle atrophy except for the area encompassed by burn injury on the left lower calf.  Deep tendon reflexes were also present.  Muscle tone was found to be symmetric without deformities or tenderness throughout.  A separate rating for lower extremity radiculopathy and consideration of neurological impairments is therefore not warranted.  38 C.F.R. § 4.124, 8520.



Sinusitis Claim

A noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 6513.

A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, 6513. 

A note accompanying 6513 states that an incapacitating episode is defined as one requiring bedrest and treatment by a physician.

An October 2006 VA examination reflected the Veteran's reports of daily sinus problems that flared in the summer.  Flare-ups included headaches and "stopped up" nasal passages but did not include chills or a fever.  Incapacitation during flares was denied.  He used Flonase and Claritin which helped and reported that he was last treated with antibiotics in 1997.  Physical examination was negative for polyps, purulent discharge, crusting or evidence of bleeding.  An accompanying X-ray revealed essentially normal sinuses.  Following a physical examination, a diagnosis of sinusitis was made and the examiner noted that it was a negative clinical evaluation.

A September 2007 Tricare treatment note reflected the Veteran's reports of headaches, left-sided facial blockage, nasal blockage and watering eyes for the past two weeks.  Earache, hoarseness, wheezing, fever or chills were denied.  Following a physical examination, an assessment of acute sinusitis was made.  He was prescribed Amoxicillin to use for 10 days.

An August 2009 private treatment note reflected the Veteran's complaints of sinus congestion and headaches for two weeks.  A diagnosis of left maxillary sinusitis was made following a physical examination and Avelox was prescribed and he was instructed to use this medication for 10 days.

A September 2009 private treatment note contained an assessment of left-sided sinusitis and Levaquin was prescribed, to be used for seven days.

An October 29, 2009 Tricare treatment note contained the Veteran's complaints of a sinus infection for the past two weeks as well as headaches and pressure under his left eye.  Following a physical examination, an assessment of acute sinusitis was made.  Cephalexin was prescribed and the Veteran was instructed to take this medication for seven days.

In a November 2009 notice of disagreement, the Veteran wrote that he experienced constant headaches as a result of his sinusitis.  He had been treating this problem with over-the-counter medications and doctor-prescribed medications.

An April 2010 Tricare treatment note contained an assessment of acute sinusitis. Cephalexin was prescribed and the Veteran was instructed to take this medication for 10 days.

A June 2010 VA treatment note indicated that the Veteran's nasal mucosa in the left nostril appeared to be very erythematous and was slightly swollen.  An assessment of sinusitis was made and the Veteran was advised to use over-the-counter Sudafed.

An August 2011 VA examination reflected the Veteran's reports of headaches that occurred between one and six times per week with occasional breathing difficulties.  Incapacitating episodes were denied.  Physical examination revealed tenderness on the maxillary sinus.  There no evidence of active disease, nasal polyps, septal deviation, permanent hypertrophy of the turbinates from bacterial rhinitis, rhinoscleroma or tissue loss of the nose.  An accompanying sinus X-ray found no apparent mucoperiosteal thickening or air fluid levels.  Following this examination and a review of the Veteran's claims file, a diagnosis of sinusitis (resolved) was made.

A September 2011 VA treatment note reflected the Veteran's reports of sinus congestion for the past three weeks.  Other symptoms included a painful left nostril, green-yellow phlegm from the nostril, mild chills, some coughing and morning headaches.  An assessment of sinusitis was made following a physical examination.  Augmentin, which was to be taken for the next 10 days, was prescribed.

The Veteran's sinusitis manifested as subjective complaints of headaches and sinus problems for the period prior to October 29, 2009.  Episodes of sinusitis were noted in September 2007, August 2009 and September 2009 and antibiotics were prescribed, however, this treatment lasted a total of 27 days.  Such non-incapacitating episodes did not amount in at least three per year.  The clinical evidence is negative for, and the Veteran has not alleged, bedrest, incapacitating episodes, purulent discharge, crusting or the prolonged use of antibiotics.  A compensable rating for the period prior to October 29, 2009 is therefore not warranted for this appellate period.  38 C.F.R. § 4.97, 6513.

For the period between October 29, 2009 and November 1, 2010, the Veteran's sinusitis manifested as subjective complaints of headaches and sinus pressure on at least three occasions with an erythematous left nostril.  The Veteran was also prescribed antibiotic medications as a result of these symptoms totaling 17 days of treatment.  The clinical evidence is negative for, and the Veteran has not alleged, purulent discharge, crusting, bedrest, incapacitating episodes, the prolonged use of antibiotic treatment or more than six non-incapacitating episodes per year.  A rating in excess of 10 percent for the period from October 29, 2009 to November 1, 2010 is not warranted for this appellate period.  Id.

Beginning on November 1, 2010, the Veteran's sinusitis manifested as one episode of headaches and purulent discharge that required antibiotic treatment for 10 days.  The clinical evidence is negative for, and the Veteran has not alleged, crusting, bedrest, incapacitating episodes, the prolonged use of antibiotic treatment or at least three non-incapacitating episodes per year.  A compensable rating is therefore not warranted for this appellate period.  Id.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's disabilities manifested as described above.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  In an October 2006 VA examination, the Veteran reported losing no time from work due to his service connected ankle disability.  He reported losing less than one week of work due to headaches and dizziness in an August 2010 VA examination but it is not clear whether such loses were attributable to a service connected disability.  He also reported losing six days of work due to lumbar flare-up pain and resulting physical therapy in an April 2009 VA examination.  Such interference with employment, which totaled approximately two weeks over the course of a six year appellate period, is contemplated by the rating schedule.  Consideration of an extraschedular rating is therefore not warranted.

The CAVC has held that a total rating for compensation based upon individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran was employed and maintained full-time employment as a project manager and a junior analyst during the course of this appeal.  Consideration of TDIU under 38 C.F.R. § 4.16(b) is therefore not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability). 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Right Knee Arthritis Claim

Service treatment records document  multiple complaints of right knee swelling and tenderness, including in June 1985, but were negative for findings or diagnoses related to right knee arthritis.

An October 2006 VA right knee X-ray found the joint spaces to be well preserved and contained an impression of minute exostosis of the medial aspect of the medial tibial plateau.

An August 2007 VA right knee X-ray was negative.

An August 2009 VA right knee X-ray revealed soft tissue calcification versus chip fracture, which may be old, near the inferior aspect of the left patella.

The remaining clinical evidence was negative for complaints, treatments or findings related to right knee arthritis.

The Veteran filed the instant claim in July 2006.  The clinical evidence of record also does not document treatment, complaints or diagnoses related to right knee arthritis during the appellate period.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In the absence of a current disability, there can be no valid claim. 

There is no competent evidence of right knee arthritis during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the evidence of record is negative for a current diagnosis related to this claimed disability, service connection cannot be granted.  Reasonable doubt does not arise and the claim for service connection for right knee arthritis must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture with osteoarthritis for the period prior to April 23, 2009 is denied.

Entitlement to an initial rating of 20 percent for residuals of a right ankle fracture with osteoarthritis for the period beginning on April 23, 2009 is granted, subject to the regulations governing the payment of compensation benefits.

Entitlement to an initial rating in excess of 10 percent for left ankle osteoarthritis for the period prior to April 23, 2009 is denied.

Entitlement to an initial rating of 20 percent for residuals of left ankle osteoarthritis for the period beginning on April 23, 2009 is granted, subject to the regulations governing the payment of compensation benefits.

Entitlement to an initial rating of 20 percent for lumbar dextroscoliosis with arthritis is granted, subject to the regulations governing the payment of compensation benefits.

Entitlement to an increased initial rating for sinusitis, rated as noncompensably disabling prior to October 29, 2009, 10 percent disabling from October 29, 2009 to November 1, 2010 and noncompensably disabling thereafter is denied.

Entitlement to service connection for right knee arthritis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


